Citation Nr: 1243999	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-30 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition of the appellant as a child of the deceased Veteran for purposes of receiving Dependents' Educational Assistance (DEA).


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1961 to December 1964 and from January 1965 to January 1971.  He died in August 2008.  The appellant claims DEA benefits as his child.

This matter comes before the Board of Veterans' Appeals (Board) from a determination by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.

The appellant and her mother testified before the undersigned Veterans Law Judge (VLJ) via videoconference in March 2011.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The appellant is the Veteran's natural child.

2.  Basic eligibility for DEA benefits under 38 U.S.C. Chapter 35 is established. 


CONCLUSIONS OF LAW

1.  The legal criteria for recognition of the appellant as the deceased Veteran's child are met.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.204, 3.210 (2012).

2.  The basic eligibility requirements for entitlement to DEA benefits under 38 U.S.C.A., Chapter 35 are met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002); 38 C.F.R. §§ 3.1, 3.57, 3.807 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  As the Board has determined that the appellant may be recognized as the Veteran's child for the purpose of receiving DEA benefits, no further discussion of the VCAA is necessary.

Analysis

As noted, the Veteran died in August 2008.  Prior to his death, he was in receipt of a 100 percent schedular evaluation for esophageal cancer.  Basic eligibility for DEA was granted in a March 2008 rating decision, effective December 17, 2007.  Notably, the record does not contain evidence indicating that the Veteran's VA benefits included an additional amount for dependents.  

VA pays certain benefits to the otherwise eligible children of a deceased Veteran.  See e.g., 38 U.S.C.A. §§ 1310, 1542 (West 2002). 

VA regulations provide that age or relationship of a claimant is established by one of the following types of evidence: a copy or abstract of the public record of birth; a copy of a church record of baptism; an affidavit or certified statement of the physician or midwife in attendance at birth; a copy of a Bible or other family record certified to by a notary public or other officer with authority to administer oaths, who should state in what year the Bible or other book in which the record appears was printed, whether the record bears any erasures or other marks of alteration, and whether from the appearance of the writing he believes the entries to have been made at the time purported; affidavits or certified statements of 2 or more persons, preferably disinterested, who will state their ages, showing the name, date, and place of birth of the person whose age or relationship is being established, and that to their knowledge such person is the child of such parents (naming the parents) and stating the source of their knowledge; and other evidence which is adequate to establish the facts in issue, including census records, original baptismal records, hospital records, insurance policies, and school, employment, immigration, or naturalization records.  38 C.F.R. § 3.209. 

To establish paternity for an illegitimate child, the sufficiency of evidence will be determined in accordance with the facts in the individual case.  Proof of such relationship will consist of: (1) an acknowledgment in writing signed by him; or (2) evidence that he has been identified as the child's father by a judicial decree ordering him to contribute to the child's support or for other purposes; or (3) any other secondary evidence which reasonably supports a finding of relationship, as determined by an official authorized to approve such findings, such as (i) a copy of the public record of birth or church record of baptism, showing that the veteran was the informant and was named as a parent of the child; or (ii) statements of persons who know that the veteran accepted the child as his; or (iii) information obtained from service department or public records, such as school or welfare agencies, which shows that with his knowledge the veteran was named as the father of the child.  38 C.F.R. § 3.210. 

Here, the record contains a June 2005 consent to release medical information signed by the Veteran and listing the appellant as a patient of the Cumberland County Hospital system.  On this form, the Veteran identified himself as the appellant's father.

The record also contains benefits information pertinent to the Champ VA program, listing the appellant as a patient.  A copy of an identification card lists the appellant as the beneficiary.  The appellant has also submitted a copy of her United States Uniformed Services identification card, which lists the Veteran as her sponsor.  

A March 2009 notification letter from the Social Security Administration (SSA) advises that the appellant had been receiving survivor's benefits through her father, the Veteran.

A November 2009 statement by the appellant's mother indicates that she and the Veteran lived and acted as a married couple for more than 10 years, and asserts that the appellant is the Veteran's child.  She acknowledged that she did not allow the Veteran to place his name on the appellant's birth certificate.

The appellant has submitted a bulletin from the Veteran's memorial service, listing her as one of the Veteran's surviving children.

At the March 2011 hearing, the appellant and her mother pointed out that the appellant was in receipt of Champ VA benefits through the Veteran.  They noted that the appellant possessed identification that allowed her to go on base and to use the commissary, which was also through the Veteran.  The appellant acknowledged that she had contact with the Veteran throughout her life and that she considered him her father.  

In conjunction with the hearing, the appellant submitted a lay statement from an individual who identified himself as the Veteran's best friend.  He indicated that the Veteran was the appellant's father, noting that he was present when she was born, and that he was her Godfather.

After careful consideration, the Board finds that the evidence is sufficient to establish paternity for the appellant.  38 C.F.R. § 3.210.  The Board is persuaded by documents indicating the Veteran as the appellant's sponsor for the purpose of receiving access to various Uniformed Services benefits.  She is in receipt of Champ VA benefits.  It also appears that the appellant has previously received SSA benefits through the Veteran, whom SSA identified as her father.  Moreover, in 2005 the Veteran completed a form in the course of seeking medical care for the appellant, upon which he identified himself as her father.  Resolving reasonable doubt in the appellant's favor, the appeal is granted, and the Board finds that she has basic eligibility to receive DEA benefits. 


ORDER

Entitlement to recognition of the appellant as a child of the deceased Veteran for purposes of receiving DEA benefits is granted.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


